RICE, C. J.
Upon the authority of our former decisions, we hold, that the declarations of the plaintiff’s intestate, in opposition to his own, and in favor of his wife’s title, and which tended to show that the possession of the slaves by him was not held by him in the character of husband, but in the character of trustee for his wife, were legal evidence against the plaintiff; and that the court below erred in excluding them from the jury. — Gillespie v. Burleson, 28 Ala. 551; Machem v. Machem, 28 Ala. 374; Crabb v. Thomas, 25 Ala. 212; Jennings v. Blocker, 25 Ala. 415; Calvert v. Morrow, 18 Ala. 67; Oden v. Stubblefield, 4 Ala. 40; Miller v. Jones, 29 Ala. 174.
We think the authorities above cited will probably enable the court below to try the case properly. For that reason, and the additional one, that the appellant does not insist on the other points embraced by the assignment of errors, we leave those other points open and untouched.
For the error in excluding the declarations or admissions of plaintiff”s intestate, the judgment of the court below is reversed, aud the cause remanded.